Lia

-, Case 19-20906 Doc3 Filed 05/28/19 Entered 05/28/19 15:23:44 Page1of2

Debtor 1 KEvii ny -D a Y nei-

Fi

Debtor 2 oO: + han, é EF Denner

(Spouse, if fling) First Name Middle Name Last Name

 

Lagt Name

 

 

 

 

United States Bankruptcy C; femee ney GC of

Case number
(If known} |

 

IP 2:59

 

 

[_]Check if this is an
MAE Baedey oe ‘amended filing

itt 2

  

Official Form 103A

 

Application for Individuals to Pay the Filing Fee in Installments 1215

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information.

EEE seeciy Your Proposed Payment Timetable

j

 

4. Which chapter of the Bankruptcy Code C) Chapter 7
are you choosing to file under? QO Chapter 11

CL) Chapter 12

y Chapter 13
2. You may apply to pay the filing fee in up to
four inataliments. Fill pn the amounte you You propose to pay...
propose to pay and the dates you pian to at
pay them. Bo sure all dates are business . i
days. Then add the payments you propose 3 700,080 & Q Mon filing of the (4
to pay. ——
On or before this date........ ivYyYY
You must propose to pay the entire fee no

later than 120 days after you file this
bankruptcy case. If the court approves your $_ f0Q00_ On or before this date ........... 66 ae q

application, the court will set your final

payment timetable. $f//0, 60 On or befare this date.......... or df 20) F

 

? DB YYYY
+ ¢ . On or before this date ...........©§ ———________
ee MM / DOsSYYYY
—_——___—
Total $ $/G. 90 | “4@ Your total must equal the entire fee for the chapter you checked in line 4.

 

By signing here, you state that you are unable to pay the full filing fee at ance, that you want to pay the fee in installments, and that you
understend that:

# = You must pay your entire filing fee before you make any more payments or iransfer any more property to an attomey, bankruptcy petition
preparer, or anyone else for services in connection with your bankruptcy case.

You must pay the entire fee no later than 120 days afler you first file for bankruptcy, unless the court later extends your deadline. Your
debts will not be discharged until your entire fee is paid.

& lf you do not make any Y payment when itis due, your bankruptcy case may be dismissed, and your rights in other bankruptcy proceedings

may be affecte;
x U{ de x

 
   

 

 

x
ature of Debtor 1 Signature of Debtor 2 Your attorney's name and signature, if you used one
_ es
Date 6 ¥ Ob 1 Date 5 ze f é Date
MM / DD IYYYY ; MM / DDS yYYY MM / DD /YYYY

Official Form 103A Application for individuals to Pay the Filing Fee in Installments
Case 19-20906 Doc3 Filed 05/28/19 Entered 05/28/19 15:23:44:

IMUM UAE COLE TOCe sm COmTal iti me is ieacor: tee

Debtor 1

|

 

 

First Name Mitte Name
Debtor 2
(Spause, if filing} First Name Middle Name

United States Bankrupicy Court for the:

Case number
{It mown)

Chapter filing under:

 

 

Laat Name

le
‘Last Name i

District of |

QO) Chapter 7
QO) Chapter 14
QO) Chapter 12

 

Q) Chapter 13

 

Order Approving Payment of Filing Fee in Installments

Page 2 of 2

After considering the Application for individuals to Pay the Filing Fee in instalments (Official Form 103A), the

court orders that:

[ ] The debtor(s) may pay the filing fee in installments on the terns proposed in the application.

{ ] The debtor{s) must pay the filing fee according to the following terms:

 

 

 

You must pay... Cn or before this date...
|
|
1
$ Month / day / year
$ ———_____-_
Month / day / year
$ —_—___—
Month / day / year
+ &
Month / day / year
I
Total $

 

 

 

Until the filing fee is paid in full, the debtor(s) must not make any additional payment or transfer any

additional property to an attorney or to anyone else for services in connection with this case.

By the court:
Month / day / year

 

United States Bankruptcy Judge
